Citation Nr: 1617665	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 8, 2008, for the grant of dilated cardiomyopathy with congestive heart failure.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to March 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for dilated cardiomyopathy with congestive heart failure and assigned a 100 percent disability evaluation effective May 8, 2008.    

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for a heart condition on May 8, 2008.
 
2.  A formal or informal claim for service connection for a heart condition was not received prior to May 8, 2008.

3.  The Veteran's claim for service connection for a heart condition was initially denied in a November 2008 rating decision.  

4.  Pursuant to Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), the Veteran's service connection claim for dilated cardiomyopathy with congestive heart failure was granted in an April 2011 rating decision. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2008, for the grant of service connection for dilated cardiomyopathy with congestive heart failure are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2010, prior to the April 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for dilated cardiomyopathy with congestive heart failure arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any case, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with a VA examination, the report of which reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015).  The Veteran has not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159  (2015).

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned May 8, 2008, for the grant of dilated cardiomyopathy with congestive heart failure.   He contends that the effective date should be either November 10, 2005, the date of his heart failure, or August 15, 2007, when he became unable to work.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413 (1999). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  

For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. 
§ 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  Ischemic heart disease was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.  

In this case, the Veteran filed a formal claim for service connection for a heart condition on May 8, 2008.  The claim was denied in a November 2008 rating decision.  The Veteran did not appeal that decision and it became final.  However, following a special review of the Veteran's case pursuant to Nehmer v. U. S. Department of Veterans Affairs, the RO, in an April 2011 rating decision, granted service connection for dilated cardiomyopathy with congestive heart failure and assigned a 100 percent disability rating effective May 8, 2008.  In so doing, the RO noted that there was evidence of a history of cardiomyopathy and congestive heart failure dating back to November 2005, and the Veteran filed a claim for a heart condition on May 8, 2008. 

The Board has considered whether any evidence of record prior to May 8, 2008, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  There exists no such informal claim for any heart condition submitted prior to May 8, 2008.  

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for heart disease based on presumed exposure to herbicides during such service.  The Veteran filed his claim for service connection for a heart condition on May 8, 2008.  As such, the provisions of 38 C.F.R. § 3.816(c)(2) apply. 

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (2016) .

Regarding when entitlement arose, the Board notes that treatment records show that the Veteran had cardiac failure on November 10, 2005.  The record does not include any communication from the Veteran, either formal or informal, indicating that he wished to file a claim for service connection prior to May 8, 2008.  Given the foregoing, the Veteran is not entitled to an earlier effective date for the award of service connection for his heart disability.  In this case, the RO awarded the earliest possible effective date, May 8, 2008, the date of receipt of the claim for service connection. 

Although the Veteran's ischemic heart disease was first noted in November 2005 and he has been unable to work since August 2007, he is not entitled to an earlier effective date based on the date that the disability arose.  As previously explained, the effective date for a covered herbicide disease for a Nehmer class member is the date that the claim was received by VA or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2) (emphasis added).  In this case, the Veteran filed his claim for benefits after he was assessed with ischemic heart disease, making the date of his claim the later of the two events.  While the Board recognizes that the Veteran had ischemic heart disease prior to May 2008, he did not file his claim for benefits until a few years after he began receiving treatment for his cardiac symptoms and his heart disease was diagnosed.  Given these facts, the date that he filed his claim for service connection, May 8, 2008, is the earliest possible effective date assignable under VA regulations.  To the extent that the Veteran argues that an earlier effective date is warranted based on the date of the initial diagnosis or treatment of the disability and/or when he was unable to work due to his heart disability, his argument fails. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for ischemic heart disease earlier than May 8, 2008, is assignable, the claim for an earlier effective date must be denied.  


ORDER

Entitlement to an effective date earlier than May 8, 2008, for the grant of dilated cardiomyopathy with congestive heart failure is denied.    





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


